Citation Nr: 1541570	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1964 to December 1968, including during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board denied the claim for service connection diabetes mellitus, type II, to include as due to exposure to Agent Orange, in November 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the Veteran's claim for consideration by the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served aboard the USS Boston and the USS Turner.  He contends that when he was docked in Da Nang Harbor, Republic of Vietnam, during his active military service, he was exposed to Agent Orange.  He also contends that he was involved in the transport of people and supplies to the shores of Vietnam.  To date, the Veteran's service aboard the USS Turner has not been verified.  Lastly, the AOJ has not reconsidered whether Da Nang Harbor is properly excluded from the definition of inland waterway.  See Gray v. McDonald, 27 Vet. App. 313, No. 13-3339, 2015 WL 1843053 (Apr. 23, 2015).  Therefore, a remand is necessary for further development.

Additionally, in July 2008, the Veteran submitted an Authorization and Consent to Release Information to VA regarding Dr. S.  However, the AOJ did not attempt to obtain records from Dr. S.  Therefore, a remand is necessary to obtain any outstanding treatment records from Dr. S.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The AOJ must specifically request records from Dr. S. as authorized in the July 2008 Authorization and Consent to Release Information.

2.  Utilizing new procedures, consist with the Court's holding in the Gray case, for determining an inland waterway, undertake all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways.  All such effort should be documented in the claims folder, and the Veteran should be informed of any negative results that are obtained.  The AOJ must specifically verify the Veteran's service aboard the USS Turner.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




